Determination of respondent Police Commissioner, dated October 22, 1998, which found petitioner police officer guilty of wrongfully and without just cause using discourteous and disrespectful remarks regarding the race of an individual, and imposed a penalty of forfeiture of 20 vacation days, unanimously confirmed, the petition denied *136and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Elliott Wilk, J.], entered on or about May 20, 1999), dismissed, without costs.
If respondent’s determination were reviewed under the standards applicable to a trial court decision, we would be disposed to annul it as against the weight of the credible evidence. However, by reason of our very limited review powers over administrative agency determinations, we are constrained to confirm respondent’s findings (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Andrias, JJ.